Citation Nr: 9913543	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  95-21 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. S. Toth, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to June 
1962, with prior Army National Guard service from July 1955 
to March 1956.

This matter arose from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO).  In that decision, the RO denied 
service connection for a "back condition with psychogenic 
musculoskeletal reaction."  At the hearing held before the 
undersigned member of the Board in April 1997, the veteran 
indicated that he did not wish to file a claim for 
entitlement to service connection for a psychiatric 
disability.  Accordingly, the sole issue before the Board is 
entitlement to service connection for a back disability.  In 
July 1997, the Board remanded this case to the RO for 
additional development of the evidence.  

REMAND

The Board requested in the July 1997 remand that the veteran 
undergo a VA orthopedic examination to determine if the 
veteran has a back disability and whether any back disability 
found can be reasonably associated to his service.  The Board 
set forth four questions to be answered by the examiner.  A 
VA examination was conducted in September 1997, which 
resulted in a diagnosis of spinal stenosis of the lower 
lumbar spine.  The examiner did not provide responses to the 
series of questions posed in the remand, and therefore the RO 
returned the examination report as insufficient.  In November 
1997, the examining physician prepared an addendum, wherein 
it was stated, "examination of [the veteran's] back was 
basically unremarkable except that [] x-rays of his lumbar 
spine did show some degeneration of the lumbar spine."  The 
examining physician then stated that [t]his veteran's back 
problem relates all the way back to the 1950's."  Further, 
"[i]t is felt that the degeneration of the lumbar spine at 
the present time is not related to his back injury at that 
time and it is felt it is a simple degeneration of the lumbar 
spine at the present time since his previous injury diagnosed 
in 1961 was psychoneurosis."  

While the examiner reported that it was not felt that the 
current disability was related to the diagnosis in service, 
the addendum also indicated that the back problem related 
back to the 1950's.  To the extent that it is unclear what 
"back problem" relates back to the 1950's, and since the 
examiner did not reconcile the relationship between the 
veteran's inservice diagnosis of psychogenic musculoskeletal 
reaction, chronic, and the statement of Dr. Whitley that the 
veteran had chronic low back syndrome since 1954, additional 
medical information is required. 

The RO, in accordance with the earlier Board remand, sought 
Army National Guard records from Jackson Barracks in New 
Orleans.  The request elicited some records, however, the 
October 1997 response from Jackson Barracks also indicated 
that the requested documents could be requested from the 
National Personnel Records Center (NPRC) in St. Louis.  It 
does not yet appear that the RO has requested additional 
records from the NPRC.  

Finally, the Board notes that the veteran's representative 
requested in an informal hearing presentation of January 1999 
that the case be remanded.  The representative argues that 
the Board's directive in the earlier remand to the effect 
that the veteran was not specifically requested to state if 
there were any additional medical records pertaining to his 
claim which he or the RO could obtain.  If no additional 
medical records were available the veteran was to so 
indicate.  The RO did comply with the Board's directions in 
that regard by sending the veteran a letter in August 1997 
asking that he name medical providers and provide releases 
authorizing VA to obtain medical records from any named 
providers.  The veteran promptly responded to that letter, as 
he has to all other development letters from VA, in September 
1997.  He named various providers, and to the extent 
possible, their medical records have been obtained.  
Accordingly, the Board acknowledges the representative's 
argument but does not agree that remand on that basis is 
necessary.  

However, review of the veteran's claims folder reveals that 
in a sheet which accompanied the formal claim filed in August 
1994, the veteran named Dr. Russo, (orthopedic surgeon) of 
East Jefferson Hospital, as a person who provided treatment 
with respect to the claimed disability.  It is not clear 
whether the veteran was requested to provide a release so VA 
could obtain those records, however, the RO should request 
that the veteran provide one at this time.  The Board also 
notes that Dr. Ruiz, in a statement of November 1994, asked 
VA to note, in particular, an entry in his treatment records 
of August 1979.  Therein the veteran was noted to have 
"symptoms suggestive of sciatica right leg" and notation 
was made to send the veteran "to Dr. Fitter tomorrow."  The 
RO should ask the veteran to provide a completed 
authorization for the release of information for Dr. Fitter 
if this physician evaluated or treated the veteran for the 
claimed disability. 

While the Board regrets the inconvenience and delay 
occasioned by this remand, a full and fair determination on 
the veteran's claim cannot be made until the RO has requested 
additional Army National Guard records and afforded the 
veteran another VA medical examination.  

In light of the above, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should contact the veteran and 
request that he provide completed 
authorizations for the release of 
information from Dr. Russo, of East 
Jefferson Hospital, and Dr. Fitter, if 
Dr. Fitter treated or evaluated the 
veteran for a back condition.  

2.  The RO should contact the NPRC and 
request copies of all service medical 
records for the veteran's period of 
National Guard service dating from July 
1955 to March 1956.  With respect to the 
National Guard service, the RO should 
also verify the dates which correspond to 
active service, active duty for training 
and inactive duty training.   

3.  The veteran should be scheduled for a 
VA orthopedic examination.  All necessary 
tests should be performed.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
document the current objective 
manifestations of a back disorder, if 
any, and provide a diagnosis.  

If a back condition is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the current back condition is 
related to either period of service or 
that the current back pathology pre-
existed the first period of service.  

If the examiner is of the opinion that it 
is at least as likely as not that the 
veteran entered service with a back 
disorder, the examiner should provide an 
opinion as to whether that back disorder 
was a congenital or developmental defect.  
If it was not a congenital or 
developmental defect, then the examiner 
should provide an opinion as to whether 
the back condition was aggravated during 
service, and if so, whether the 
aggravation resulted from natural 
progression of the condition.  

The examiner should also reconcile, to 
the extent possible, the diagnosis of 
psychogenic musculoskeletal reaction, 
chronic, in service and the 1962 
statement of Dr. Whitley that the veteran 
had chronic back syndrome since 1954.  If 
the examiner is unable to reconcile the 
diagnoses, he or she should so state in 
the examination report.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







